Citation Nr: 1217145	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neurological disorder, to include as secondary to service-connected bitemporal headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran testified before the undersigned at a Board hearing.  The Board remanded this case in February 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  A syncope/seizure disorder is attributable to service.  

2.  The Veteran's vascular dementia and residuals, status post right cerebrovascular accident with encephalomalacia, are not attributable to service and are not caused or aggravated by service-connected bitemporal headaches.


CONCLUSIONS OF LAW

1.  A syncope/seizure disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Neurological disorders, diagnosed as vascular dementia and residuals, status post right cerebrovascular accident with encephalomalacia, were not incurred in or aggravated by service and are not proximately due to, the result of, or aggravated by service-connected bitemporal headaches.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

The Veteran has been afforded hearing before a Veterans Law Judge (VLJ) as well as an RO Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ and DRO did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the claim.  However, they asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  The VLJ and DRO basically sought to identify any pertinent evidence not currently associated with the claims, and the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the Board and DRO hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded a VA examination in May 2011.  38 C.F.R. § 3.159(c)(4).  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  

The Board is satisfied that the RO has substantially complied with the Board's February 2011 remand directives to obtain records, have the Veteran examined, and obtain a medical opinion.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran, as indicated below, has suffered multiple head traumas.  Due to the complex nature of his disability picture, however, he is not competent to render a medical opinion regarding his claimed disability.  Rather, VA has obtained a medical opinion, per the Board's February 2011 remand.

During service, the Veteran suffered head traumas.  He apparently hit his head in an automobile-related incident, in a fall on a mountain, and in a softball-related incident.  Although the full description of each incident is not recorded in the service treatment records, the Board finds that the Veteran has been credible in his general recollections of these incidents.  The service treatment records do note that the Veteran had dizziness, loss of consciousness, fainting, headaches, and multiple syncopal episodes.  His neurological testing was normal.  He is service-connected for the headaches.  

Post-service, on VA examination in August 1989 the Veteran gave a history of passing out since 1984, preceded by a shaky feeling inside.

In March 2003, a computerized tomography (CT) revealed mild generalized atrophy of the brain.

In November 2006, the Veteran was afforded a VA examination.  Chronic headaches were diagnosed.  

Then, in December 2006, the Veteran was in a motor vehicle accident.  He suffered another head trauma in that episode and it was further suggested that he had a stroke.  

Thereafter, in January 2007, neurological testing was performed.  The examiner indicated that the Veteran had suffered a probable transient ischemic attack, left middle cerebral artery versus a stroke .  A CT of the brain revealed that the Veteran most likely had an evolving infarct involving portions of the right temporal and parietal lobes.  

July 2008 VA treatment records revealed that the Veteran reported being struck in his motor vehicle in December 2006.  He related that he was told that he had suffered a stroke and had also had evidence of having suffered a prior stroke.  The Veteran also revealed that he had suffered two concussions while in the military which he described.  The examiner noted that his electroencephalogram (EEG) was abnormal and showed intermittent right temporal slowing.  In addition, a CT showed encephalomacia in the right temporal parietal frontal region.  The examiner noted the inservice head traumas as well as the 2006 head trauma.  He stated that in viewing the current image, he believed that the encephalomalagia was consistent with prior brain injury.  He indicated that he could not imagine a lesion of that size resulting from a stroke that was clinically silent.  He did not indicate which brain trauma caused the encephalomalagia or if it was a cumulative result.  

Thereafter, the Veteran was afforded multiple VA examinations in January 2009, to assess the Veteran's current medical status.  The examiner indicated that a medical opinion could not be provided without resorting to speculation, but seemed to indicate that the Veteran's current neurological disorder began after the 2006, postservice,  motor vehicle accident.  However, the examiner did not comment on the prior March 2003 abnormal CT.  

In November 2009, a VA examiner stated that the Veteran's history was suggestive of a seizure disorder.  His EEG was also supportive of this diagnosis, although not definitive.  The examiner indicated that the Veteran reported having head injuries and had passed out.  The examiner stated that the head injuries that the Veteran stated that he sustained could definitely cause seizures and therefore any seizure disorder would be service related.  However, there was no mention of the 2006 injury.  

The Veteran was recently evaluated in August 2010.  A CT of the head revealed a stable appearance with right middle cerebral artery (MCA) distribution encephalomalagia without acute intracranial abnormality.  The examiner indicated that the Veteran current diagnosis was vascular dementia with mixed etiologies.  The examiner noted that the Veteran had a history of seizures, possible right sided cerebrovascular accidents, remove traumatic brain injury, vascular risk factors, and B12 deficiencies.  

Thereafter, the Veteran was examined by VA in May 2011.  The complete history was reviewed and the examiner also included pertinent copies of medical records with his report.  The current diagnoses are vascular dementia, syncope (versus seizures); migraines (which are service-connected); residuals, status post right CVA with encephalomalacia; and traumatic brain injury, resolved with no definite residuals.  The examiner stated that the Veteran has migraines which are service-connected.  He also has dementia which is not caused by or the result of service, and is not caused by, the result of, or aggravated by his headache disorder.  Likewise, his status post right CVA with encephalomalacia is also not caused by, the result of, or aggravated by his headache disorder.  The examiner concluded that the Veteran's headaches are clearly related to service and certainly his syncope/possible seizure disorder first started during service as this was documented in the record.  The Veteran had been employed for 7-8 years and never sought any medical attention for his memory disorder which he says began during service, for his headaches, for his syncope, or for any neurological symptoms.  In a June 23, 2005 VA record, there was little evidence of any neurological problems.  However, subsequently, in January 2007, he had a stroke.  Although his treating neurologists felt that his encephalomalacia was a residual of an inservice traumatic brain injury, the examiner stated that this is not the case.  Rather, his encephalomalacia was clearly the result of his stroke.  His CT brain scans in 1987 and 2003 revealed no focal abnormality and mild generalized atrophy on the 2003 CT scan had no clear clinical significance.  When the Veteran had his stroke, the CT revealed the right brain findings and the MRI performed 3 months later was consistent with this as well as some generalized ischemic findings.  Thus, the examiner stated, the Veteran's brain scan findings can be explained from his stroke and vascular disease and is likely consistent with the dementia picture found on neuropsychiatric testing.  The examiner indicated that the dementia is clearly vascular in origin and is unrelated to service or to the Veteran's headache disorder is any way either from a causation or an aggravation standpoint.  The examiner related that the episodes of unconsciousness are very unclear to the examiner as they are to his treating neurologists.  The treating neurologist believes that some may be seizures, but some clearly are not.  The EEG findings are not definitely epileptogenic.  The examiner reported that the slowing in the right temporoparietal region was entirely consistent with residuals from his stroke and resulting encephalomalacia.  Thus, the examiner was not sure if it was definitely syncope, seizures of epileptogenic seizures; however, these were present in active duty.  In conclusion, the examiner stated that the syncope/seizure disorder was related to service. 

The Board must weigh the credibility and probative value of medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board attaches the most significant probative value to the May 2011 VA examiner's opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  It is the most thorough, competent evidence of record and the opinion was sought for the purpose of a complete and informed opinion regarding the Veteran's claimed disability.  The VA examiner's opinion was based on review of the Veteran's claims file and an examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The opinion was based on a fully informed pertinent factual premises, i.e., the complete medical history in this case.  The medical expert provided a fully articulated opinion.  Also, the opinion is supported by a reasoned analysis and clearly explained the reasoning for the examiner's conclusions.  It specifically addressed the questions presented in the Board's February 2011 remand.

In light of the foregoing, the Board finds that service connection is warranted for the Veteran's syncope/seizure disorder.  However, service connection is not warranted on a direct or secondary basis for his currently diagnosed vascular dementia, and residuals, status post right CVA with encephalomalacia.  The VA examiner explained in detail, with review of the evidence of record including the results of diagnostic testing, that vascular dementia and residuals, status post right CVA with encephalomalacia, were not caused by or the result of service, and were not caused by, the result of, or aggravated by the Veteran's headache disorder.  The examiner provided a detailed and well-reasoned rationale for his opinion.  Again, the Veteran is not competent to offer an opinion on this complex medical matter.  Thus, the preponderance of the evidence is against entitlement to service connection for vascular dementia, and residuals, status post right CVA with encephalomalacia.  However, the evidence supports the claim for service connection for a syncope/seizure disorder.


ORDER

Entitlement to service connection for a syncope/seizure disorder is granted.

Entitlement to service connection for neurological disorders, diagnosed as vascular dementia and residuals, status post right cerebrovascular accident with encephalomalacia, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


